MEMORANDUM **
This case involves an application for disability benefits filed by Lalo Flores (“Flores”) under Title II of the Social Security Act. Flores’ application was denied by an Administrative Law Judge (“ALJ”), whose denial became the final decision of the Commissioner of Social Security. Thereafter, Flores appealed the ALJ’s decision to the district court, who affirmed the denial of benefits. Flores now appeals to this court, requesting that we reverse and remand to the Social Security Administration for the immediate payment of benefits.
We review the district court’s decision de novo. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.2002). The underlying decision of the ALJ, however, is entitled to far more deference. The ALJ’s factual findings must be affirmed if supported by substantial evidence. Saelee v. Chater, 94 F.3d 520, 521 (9th Cir.1996). And the ALJ’s legal conclusions must be sustained unless there is clear error. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.2005). In other words, we do not lightly substitute our view for that of the ALJ.
The ALJ in this case did not err in failing to conduct a multiple impairments analysis. A multiple impairments analysis is only required when the claimant has proven that he or she actually suffers from more than one valid impairment. See Macri v. Chater, 93 F.3d 540, 545 (9th Cir.1996). Here, Flores argues that the ALJ should have considered his urinary voiding dysfunction, facet arthropathy, and thoracic mass. The record, however, supports the ALJ’s conclusion that Flores did not submit the necessary “signs,” “symptoms,” and “laboratory findings” evidence needed to establish each of these ailments as a valid impairment. See Ukolov v. Barnhart, 420 F.3d 1002, 1005 (9th Cir.2005); see also 20 C.F.R. §§ 404.1508, 404.1528 (2006). Moreover, even if the ALJ did err in failing to consider one (or all) of these impairments, it was harmless, for Flores has not shown he suffered any prejudice as a result. See Stout v. Comm’r, 454 F.3d 1050, 1055 (9th Cir.2006).
Similarly, the ALJ did not err in rejecting the opinion of Flores’ treating physician, Dr. Blum. To reject the opinion of a controverted treating physician, as was the case here, an ALJ must set forth specific and legitimate reasons supported by substantial evidence in the record. Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir.2003). The ALJ in this case satisfied this standard by noting, among other things, the presence of several conflicting medical opinions in the record, which themselves were based on independent clinical findings. Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir.1996).
There was also no error in the ALJ’s rejection of Flores’ subjective pain testimony. As we have explained before, an ALJ may reject a claimant’s subjective pain testimony if the record contains affirmative evidence of malingering. Benton v. *253Barnhart, 331 F.3d 1030, 1040 (9th Cir.2003). Here, such evidence was in abundance.
And finally, we find the ALJ did in fact offer a proper hypothetical to the Vocational Expert who testified at Flores’ hearing. The relevant hypothetical included all of the limitations supported by the record. See Osenbrock v. Apfel, 240 F.3d 1157, 1163-65 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.